Per Curiam,
There was no error in refusing to affirm either of the points recited in the specifications of error. In one of them the court was requested to charge: “ From the evidence in this case, the point of danger in the mangle was where the two cylinders, revolving' towards each other, came together, and the danger of being caught was obvious and the plaintiff was guilty of contributory negligence and cannot recover.” In the other, the court was asked to say: “ That under all the evidence in the case the verdict should be for the defendant.” We are satisfied from an examination of the testimony that the question of defendant’s negligence and also that of plaintiff’s contributory negligence were so presented that the court was bound to submit both to the jury as questions of fact exclusively for their determination. That was done in a clear and adequate charge *586that appears to be free from any error of which the defendant can justly complain. In view of the testimony bearing on each of said questions it would have been manifest error for the court to have affirmed either of the points referred to.
Judgment affirmed.